PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
WHIRLPOOL CORPORATION
Application No. 15/359,054
Filed: 22 Nov 2016
:
:
:	DECISION ON PETITION
:

Docket No. SUB-06375-US-CNT


This is a decision on the petition under 37 CFR 1.181 to withdraw the holding of abandonment, filed March 17, 2022.

The petition is GRANTED.

The above-identified application was held abandoned for failure to timely file a court appeal of the Board Decision mailed on January 19, 2022, in which the Board affirmed all of the rejected claims. The Office mailed a Notice of Abandonment on January 25, 2021, noting that the period for seeking court review of the decision had expired.

37 CFR 41.52 states, in relevant part (emphasis added):

	Appellant may file a single request for rehearing within two months of the date of the 	original decision of the Board.

In view of the above, it is obvious that the Notice of Abandonment was prematurely mailed, and the holding of abandonment is withdrawn.  

The holding of abandonment is withdrawn solely for purposes of continuity.  As continuity has been established by this decision withdrawing the holding of abandonment, the instant application is again abandoned in favor of the continuation application, No. 17/698,002, filed March 18, 2022.

Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.

/Cliff Congo/
	
Cliff Congo
Attorney Advisor
Office of Petitions